116 F.3d 485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re John Michael ROSS and Mary Ann Ross, Debtors.John Michael ROSS, Appellant,v.HOMEFED BANK, now doing business as National Home MortgageCorporation, Appellee.
No. 96-55404.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997.*June 5, 1997.

Appeal from the United States District Court for the Southern District of California, No. 94-00550-NAJ;  Napoleon A. Jones, District Judge, Presiding
Before NORRIS, LEAVY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Bankruptcy debtor John Michael Ross, an attorney, appeals pro se the district court's dismissal, as moot, of his appeal from two bankruptcy court orders lifting the automatic stay, pursuant to 11 U.S.C. § 362(d), as to creditor National Home Mortgage Corporation, formerly known as Homefed Bank, and validating the foreclosure sale of Ross's property.


3
"Bankruptcy's mootness rule applies when an appellant has failed to obtain a stay from an order that permits a sale of a debtor's assets."  In re Onouli-Kona Land Co.  (Onouli-Kona Land Co. v. Estate of Richards), 846 F.2d 1170, 1171 (9th Cir.1988).  In this case, Ross failed to obtain a stay, and the exceptions to the mootness rule do not apply to this case.  Consequently, we dismiss the appeal as moot, See id.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3